DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yizhou Liu on 6/14/2021.

The application has been amended as follows: 

Claim 1: A color register edging method for an aluminum alloy hub, comprising the following steps: (I) a first pretreatment and drying step, including washing, degreasing, acid pickling and passivation; (II) a body powder spraying and a paint spraying and respective curing steps; (III) a second pretreatment and drying step, including washing, degreasing, acid pickling and passivation; (IV) an edging color register applying and curing step, wherein a color register paint is squeezed onto a surface that needs color register by using an injection needle; (V) a third pretreatment and drying step, including washing, degreasing, acid pickling and passivation; and (VI) a transparent powder spraying and curing step.

The method according to claim 1, wherein in step II, an air gun is adopted for spraying paint, a distance between the air spray gun and a surface of a wheel is 180-250 mm, a throughput of the air spray gun is 60-100 mL/min, an atomizing pressure is 2.0-3.0 bar, a sector pressure is 2.0-3.0 bar, a paint spray thickness is 10-20 pm, a temperature of the wheel is 40-50°C, a paint curing temperature is 145-150°C, and a holding time is 15-25 min.

	Claim 6: The method according to claim 5, wherein a distance between the needle and a sprayed surface of a wheel is 4-6 mm, a flow rate of the injected paint is 10-20 mL/min, a power of the automatic rotary table is 56.6 Hz, a closed paint supply system is used to supply paint, and an air pressure of the closed paint supply system is 2.0-3.0 bar.

	Claim 7: The method according to claim 1, wherein in step VI, an electrostatic spraying is adopted in the transparent powder spraying process, an electrostratic power gun is used to spray the transparent powder, a distance between the electrostatic powder gun and a surface of a wheel is 200-300 mm, a throughput of the electrostatic powder gun is 2.5-3.5 m3/h, an atomizing pressure is 1.5-2.5 bar, an electrostatic pressure is controlled at 40-60KV,  a transparent powder spray thickness is about 80-120 pm, a transparent powder curing temperature is 177-180°C, and a holding time is 15-22 min.

Claim 8: The method according to claim 1, wherein, in steps I, III and V, the first, second and third pretreatment and drying steps sequentially include 11 processes: washing, pre-degreasing, degreasing, washing, acid pickling, washing, passivation, washing, closing, washing and drying; an electrostatic powder gun is adopted for a wheel is 200 mm, a throughput of the electrostatic powder gun is 2.5 m3/h, an atomizing pressure is 3.0 bar, an electrostatic pressure is controlled at 50 KV, a body powder spray thickness is 120 µm, a body powder curing temperature is 175°C, and a holding time is 25 min; an air gun is adopted for spraying paint in step II, a distance between the air spray gun and the surface of the wheel is 180 mm, a throughput of the air spray gun is 60 cc/min, an atomizing pressure is 2.0 bar, a sector pressure is 2.0 bar, a paint spray thickness is 10 pm, a temperature of the wheel is 40-50°C, a paint curing temperature is 145°C, and a holding time is 25 min; in edging color register spraying of step IV, the injection needle has a caliber of 1.5 mm, the hub is horizontally placed on an automatic rotary table, the needle is fixed on an adjustable bracket, a paint supply system used to supply paint is closed, a distance between the needle and the sprayed surface of the wheel is 4 mm, a flow rate of the injected paint is 10 cc/min, a power of the automatic rotary table is 56.6 Hz, and an air pressure of the closed paint supply system is 2.0 bar; electrostatic spraying is adopted in the transparent powder spraying process of step VI, a distance between the electrostatic powder gun and the surface of the wheel is 200 mm, a throughput of the electrostatic powder gun is 2.5 m3/h, an atomizing pressure is 1.5 bar, an electrostatic pressure is 40 KV, a transparent powder spray thickness is about 80 pm, a transparent powder curing temperature is 177°C, and a holding time is 22 min.

Claim 9: The method according to claim 1, wherein in steps I, III and V, the first, the second and the third pretreatment and drying steps sequentially include 11 a wheel is 300 mm, a throughput of the electrostatic powder gun is 4.5 m3/h, an atomizing pressure is 4.0 bar, an electrostatic pressure is controlled at 70 KV,  a body powder spray thickness is 160 µm, a body powder curing temperature is 185°C, and a holding time is 20 min; an air spray gun is adopted for spraying paint in step II, a distance between the air gun and the surface of the wheel is 250 mm, a throughput of the air spray gun is 100 cc/min, an atomizing pressure is 3.0 bar, a sector pressure is 3.0 bar, a paint spray thickness is 20 pm, a temperature of the wheel is 40-50°C, a paint curing temperature is 150 °C, and a holding time is 15 min; in edging color register spraying of step IV, the injection needle has a caliber of 1.5 mm, the hub is horizontally placed on an automatic rotary table, the needle is fixed on an adjustable bracket, a paint supply system used to supply paint is closed, a distance between the needle and the sprayed surface of the wheel is 6 mm, a flow rate of the injected paint is 20 cc/min, a power of the automatic rotary table is 56.6 Hz, and an air pressure of the closed paint supply system is 3.0 bar; electrostatic spraying is adopted in the transparent powder spraying process of step VI, a distance between the electrostatic powder gun and the surface of the wheel is 300 mm, a throughput of the electrostatic powder gun is 3.5 m3/h, an atomizing pressure is 2.5 bar, an electrostatic pressure is 60 KV, a transparent powder spray thickness is about 120 pm, a transparent powder curing temperature is 180°C, and a holding time is 15 min.

Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a color register edging method for an aluminum alloy hub including (IV) an edging color register spraying and curing step, wherein a color register paint is squeezed onto a surface that needs color register by using an injection needle as to the context of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713